UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7763



OSCAR LEE SYKES,

                                              Plaintiff - Appellant,

          versus


HORRY COUNTY; TOM FOX, Director; SUSAN
SAFFORD, Captain; A. CUNNINGHAM, Lieutenant,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:04-cv-02329-RBH)


Submitted:   February 22, 2007            Decided:   March 2, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Oscar Lee Sykes, Appellant Pro Se.  Edgar Lloyd Willcox, II,
WILLCOX, BUYCK & WILLIAMS, PA, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Oscar   Lee   Sykes   appeals   the   district   court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.       We have reviewed

the record and find no reversible error.          Accordingly, we deny

Sykes’ motion for appointment of counsel and affirm for the reasons

stated by the district court.    See Sykes v. Horry County, No. 4:04-

cv-02329-RBH (D.S.C. Sept. 28, 2006).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                AFFIRMED




                                 - 2 -